236 Ga. 98 (1976)
222 S.E.2d 380
JACKSON
v.
THE STATE.
30318.
Supreme Court of Georgia.
Submitted September 19, 1975.
Decided January 27, 1976.
Stanley C. House, Hinton R. Pierce, for appellant.
Richard Allen, District Attorney, Arthur K. Bolton, Attorney General, Lois F. Oakley, Staff Assistant Attorney General, for appellee.
GUNTER, Justice.
Appellant was convicted for having committed two crimes of armed robbery. He has appealed and asserts that both convictions cannot stand, because the evidence shows that he committed only one armed robbery in one transaction.
The question for decision is: When, in a single transaction, an individual robs another individual of property belonging to two individuals are two crimes of armed robbery committed?
This case is controlled by Creecy v. State, 235 Ga. 542 (221 SE2d 17) (1975). In that case this court held that, on almost identical facts, only one crime of armed robbery was committed.
It follows that the judgment below must be reversed with direction to the trial court to vacate one of the convictions.
Judgment reversed with direction. All the Justices concur.